Le BLANC, Judge.
Eric Davis was charged by a bill of information with theft of property valued at more than five hundred ($500.00) dollars in violation of La.R.S. 14:67. On October 31, 1985, Davis pled guilty to the felony theft *856charge and was sentenced to be confined in the custody of the Secretary of the Department of Safety and Corrections for a period of one (1) year at hard labor.
Defendant appeals, urging as his only assignment of error that La.Code Crim.P. art. 893 which prohibits the Court from imposing a suspended sentence for an offender convicted of a second or subsequent felony offense, is unconstitutional.
FINDING:
Defense counsel failed to file a brief as required by Uniform Rules-Courts of Appeal, Rule 2-12.1. Accordingly, this assignment of error is considered abandoned. Rule 2-12.4.
This Court is thus limited to a review of errors which can be discovered by inspection of the pleadings and the record, but not the evidence. La.Code Crim.P. art. 920(2).
Finding no errors patent on the face of the record, we affirm the conviction.
AFFIRMED.